Appeal from a judgment of the Clinton County Court, rendered April 26, 1973, convicting defendant on his plea of guilty of the crime of rape in the first degree. On the advice of his lawyer defendant pleaded guilty to the only charge against him, first degree rape, which carries a maximum sentence of 25 years. Defendant, 19 years old at the time, received an indefinite reformatory sentence of a maximum of four years pursuant to article 75 of the Penal Law (L 1965, ch 1030, repealed L 1974, ch 652). On appeal counsel for the defendant does not contend that the arraigning Judge or the District Attorney threatened him with the maximum 25-year sentence if he insisted on a trial. The contention on appeal is merely that the defendant, because of advice from friends and his counsel below, feared that a more severe sentence would be imposed after trial than upon his plea. This situation does not approach the coercive actions of the District Attorney condemned in the case of People v Picciotti (4 NY2d 340), so heavily relied on by defendant. Rather, the case at bar is similar to People v Montgomery (27 NY2d 601). The plea here was entered after studied decision by counsel that the chance of conviction at trial was "excellent” and that a relatively lenient sentence would be imposed upon a plea. Judgment affirmed. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.